                                          Case 4:20-cv-02180-JST Document 94 Filed 02/26/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    JANICE ALTMAN, et al.,                           Case No. 20-cv-02180-JST
                                                      Plaintiffs,
                                   9
                                                                                         SCHEDULING ORDER
                                               v.
                                  10
                                                                                         Re: ECF No. 93
                                  11    COUNTY OF ALAMEDA, CALIFORNIA,
                                        et al.,
                                  12
Northern District of California




                                                      Defendants.
 United States District Court




                                  13

                                  14
                                              The Court hereby sets the following case deadlines pursuant to Federal Rule of Civil
                                  15
                                       Procedure 16 and Civil Local Rule 16-10:
                                  16
                                                                    Event                                   Deadline
                                  17

                                  18       Fact discovery cut-off                            August 31, 2021

                                  19       Expert disclosures                                September 30, 2021

                                  20       Expert rebuttal                                   October 29, 2021
                                  21
                                           Expert discovery cut-off                          November 19, 2021
                                  22
                                           Deadline to file dispositive motions              November 30, 2021
                                  23
                                           Pretrial conference statement due                 April 22, 2022
                                  24
                                           Pretrial conference                               Friday, April 29, 2022, at 2:00 p.m.
                                  25

                                  26       Trial                                             Monday, May 23, 2022, at 8:30 a.m.

                                  27       Estimate of trial length (in days)                1-3 days

                                  28          This case will be tried to the Court.
                                           Case 4:20-cv-02180-JST Document 94 Filed 02/26/21 Page 2 of 2




                                   1          Counsel may not modify these dates without leave of court. The parties shall comply with

                                   2   the Court’s standing orders, which are available at https://cand.uscourts.gov/judges/tigar-jon-s-jst/.

                                   3          The Court has set a dispositive motion deadline which allows enough time for the Court to

                                   4   consider any such motions well in advance of trial. The parties should assume that any subsequent

                                   5   continuance of the dispositive motion deadline, or any enlargement of the dispositive motion

                                   6   briefing schedule beyond that set forth in Civil Local Rule 7-3, will result in a continuance of the

                                   7   pretrial conference and trial dates of equal or greater length.

                                   8          The parties must take all necessary steps to conduct discovery, compel discovery, hire

                                   9   counsel, retain experts, and manage their calendars so that they can complete discovery in a timely

                                  10   manner and appear at trial on the noticed and scheduled dates. All counsel must arrange their

                                  11   calendars to accommodate these dates, or arrange to substitute or associate in counsel who can.

                                  12          Trial dates set by this Court should be regarded as firm. Requests for continuance are
Northern District of California
 United States District Court




                                  13   disfavored. The Court will not consider any event subsequently scheduled by a party, party-

                                  14   controlled witness, expert or attorney that conflicts with the above trial date as good cause to grant

                                  15   a continuance. The Court will not consider the pendency of settlement discussions as good cause

                                  16   to grant a continuance.

                                  17          IT IS SO ORDERED.

                                  18   Dated: February 26, 2021
                                                                                         ______________________________________
                                  19
                                                                                                       JON S. TIGAR
                                  20                                                             United States District Judge

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
